Citation Nr: 1208182	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neck and shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  [Due to a change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Atlanta, Georgia.]

In the notice of disagreement (NOD) received August 2006, the Veteran appealed the denial of his claims seeking service connection for a neck and shoulder disorder, posttraumatic stress disorder (PTSD), and frost bite residuals in his feet, shoulder, and neck.  Before the matter was certified to the Board, the Veteran withdrew his appeal as to his claim seeking service connection for frostbite residuals in the feet, shoulder, and neck.  However, a review of the record reflects that the Veteran then filed a new claim for service connection for frost bite residuals in his feet in May 2008.  Also, in a September 2010 rating decision, the RO granted service connection for PTSD (70%, from February 27, 2006) and for frostbite residuals of each foot (30%, from May 16, 2008, for each foot).  

The Board finds that these grants of service connection for PTSD and frostbite residuals of each foot constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for these disabilities; thus, these matters are not in appellate status.   The Veteran is currently only appealing the August 2006 denial of service connection for a neck and shoulder disorder.  

During the current appeal, the Veteran testified at personal hearings conducted before a Decision Review Officer (DRO) at the Montgomery RO in April 2007, before another DRO at the Atlanta RO in April 2010, and in October 2011 before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Copies of these hearing transcripts have been associated with the claims file.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the current appeal, the Veteran maintains that he has a cervical spine and shoulder disorder that was incurred in his period of active service.  Specifically, he explained that, several weeks prior to his discharge from service, he and his unit were in the field when they spotted a disabled cargo carrier and were ordered to transfer ammunition from the disabled vehicle into their own cargo carrier.  According to the Veteran, they stored the ammunition on top of stacked crates filled with equipment, and as their vehicle was driving through rough terrain, one of the crates fell over and struck him on the right side of his neck and shoulder.  See January 2010 Statement of Veteran and April 2010 Personal Hearing Transcript, pp. 2-3.  The Veteran asserts that his current neck and shoulder disability is related to this in-service occurrence.  He further maintains that he has continued to experience pain, discomfort and stiffness in his neck and right shoulder since then.  

The October 1986 examination conducted pursuant to his enlistment in the military was negative for any complaints, treatment or diagnosis of any neck or shoulder condition.  Clinical evaluation of his spine and upper extremities was shown to be normal, and the Veteran denied a history of recurrent back pain, a painful or "trick" shoulder or elbow, or any bone, joint or other deformity in his medical history report.  In addition, the Veteran had a physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'P1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The remainder of the Veteran's service treatment records is clear for any treatment for or diagnosis of a spine or shoulder condition.  The August 1988 separation examination report was devoid of any notation, complaints, or diagnoses of a spine or shoulder disorder, and the clinical evaluation of his upper extremities and spine was shown to be normal.  

The Veteran's post-service treatment records reflect that he began seeking treatment for his neck condition in February 2006.  Specifically, private medical records issued from the Russell Medical Center reflect diagnoses of a cervical strain and right trapezuis strain.  The Veteran was also seen at the Quality of Life Health Service Clinic from January 2007 to September 2007.  During the January 2007 visit, the nurse practitioner, K.F., acknowledged the Veteran's reported claim that he was injured in service in 1988 when several hundred pounds of ammunition fell onto his neck and back.  According to K.F., since this time, the Veteran has experienced difficulty swallowing, blurred vision, pain, and decreased functioning in the right side of his body-particularly in his arm and leg.  In an undated letter, K.F. indicated that the Veteran had continued receiving treatment at their clinic for eight months, and was shown to have diagnoses of cervical degenerative joint disease (DJD) and radiculopathy. 

During this time, the Veteran was also evaluated by another physician, A.Y., M.D., at the Kirkland Clinic at the University of Alabama at Birmingham (UAB) School of Medicine in March 2007, at which time he underwent a magnetic resonance imaging (MRI), and electromyography (EMG) of his cervical spine.  Findings from the MRI report revealed multilevel degenerative disk disease (DDD), worst at the C5-6 disk level; and results from the EMG nerve conduction study were shown to be "compatible with a mild chronic right cervical polyradiculopathy."  In her May 2007 report, Dr. A.Y. acknowledged the MRI findings, but noted "no evidence of cord signal changes or compression."  She evaluated the Veteran again in June 2007, and based on her examination of the Veteran, as well as her review of the MRI findings and the EMG and nerve conduction study results, she assessed the Veteran with chronic cervical polyradiculpathy with multilevel DDD in the cervical spine.  The Veteran was evaluated again in October 2007, during which Dr. A.Y. acknowledged the Veteran's "history of chronic neck pain as a result of [a] possible neck injury since 1988...."  According to Dr. A.Y., the Veteran experiences weakness in his arm while conducting his regular daily activities, but the neurological examination does not reveal any objective evidence of weakness.  In an addendum to her October 2007 report, Dr. A.Y. determined that the original injury to the Veteran's neck and shoulder occurred in 1988 "while he was riding in a military vehicle over rough terrain" and that "[t]his caused a crate containing a 200-pound artillery round to fall on his neck and shoulder." 

At the April 2007 personal hearing, the Veteran described his in-service experiences and stated that he began seeking chiropractic treatment for his back and neck soon after his discharge from service.  According to the Veteran, he also underwent X-rays of his neck, and, after reviewing the films, his chiropractor, S.R., D.C., described his spine as appearing as though it had been turned the opposite way.  See April 2007 Hearing Transcript, pp. 12-15.  In addition, the Veteran stated that he injured himself during a slip and fall accident after service which further aggravated his neck and shoulder condition.  See April 2007 Hearing Transcript, pp. 15-16.  

In a medical opinion dated in January 2008, the Veteran's chiropractor, Dr. S.R., noted the Veteran's reported claim that he injured his neck and shoulder due to an in-service incident, and that he experiences on-going neck, upper back, and right shoulder pain as well as difficulty sleeping and performing his activities of daily living, as a result of this injury.  According to Dr. S.R., physical examination of the Veteran revealed "a loss of cervical range of motion in rotation, posture imbalance, [and] muscle weakness in the right arm," and the X-ray results revealed "a reverse cervical curve and multiple levels of subluxation."  Based on Dr. S.R.'s opinion, the Veteran suffers from "the affects of spinal misalignment and subluxations" and "[t]he reverse cervical curvature of the cervical spine, which is often brought on by trauma or accident, can be the cause of such pain...weakness and loss of strength such as [the Veteran] is experiencing in the right arm."  According to Dr. S.R., "[a]lthough [it] is not possible to determine with certainty when or how the symptoms presented, it was likely caused by an accident such as the one that [the Veteran] describes in his health history."  

A February 2008 decision of the Social Security Administration (SSA) shows that the Veteran was granted disability benefits based, in part, on the degenerative disk disease of his cervical spine and chronic cervical polyradiculopathy.  

In March 2008, the Veteran underwent a private medical evaluation with C.B., M.D., at which time he discussed his medical and military history and underwent a physical examination of his cervical spine.  Dr. C.B. also reviewed the Veteran's claims file, to include his medical records, radiographic reports, lay statements, and the additional medical opinions submitted regarding the origination of his current neck/shoulder condition.  In reviewing the records, Dr. C.B. noted that the Veteran entered service fit for duty, and was injured when he was struck on the right side of his face, neck and shoulder by a large heavy object that fell from an upper stack area as he was riding in a cargo carrier.  According to Dr. C.B., report of the cervical spine X-rays revealed "loss of lordosis narrow disc space at C5."  

Based on his evaluation of the Veteran and review of the evidence, Dr. C.B. determined that the Veteran's current neck problems are due to his in-service injury when he was struck on the right side of the neck and shoulder by a falling object.  His rationale for this opinion was that the Veteran was fit for duty upon enlistment, and suffered a serious traumatic accident "which caused axial loading to his head, and neck in service when the heavy object fell from above and struck the right side of his head and neck."  Dr. C.B. noted that the Veteran experiences sensory, motor and pain deficits in the right arm and hand consistent with the abnormalities reflected in the cervical-spine imaging results and that therefore his arm and hand problems are "likely due to his c[ervical] spine induced disc disease...."  Dr. C.B. also added that based on his training and experience, this particular type of axial loading is the type he would expect to cause disc space narrowing.  According to Dr. C.B., injuries to the spine early in life often lead to advanced degenerative changes later in life "due to the resultant chronic ligament laxity and spine instability."  He (Dr. C.B.) further concluded that the Veteran's in-service accident is the cause of his C5 disc space narrowing because his record does not contain a more likely etiology for his current neck problems.  In providing his opinion, Dr. C.B. referenced several medical literature articles and publications which he relied upon in reaching his conclusion.  

The Board notes that, after the August 2010 Supplemental Statement of the Case (SSOC) was issued, the Veteran submitted additional evidence, in the form of several VA (QTC) examinations reports dated in February 2011.  The RO did not consider this evidence.  While the Veteran submitted a waiver of the RO's initial consideration of certain pieces of evidence at his October 2011 hearing, it appears that this waiver was directed at additional evidence submitted at the time of the hearing, which did not include the QTC examination reports.  However, since the Veteran's claim will be remanded for additional development, the Board's original review of this evidence results in no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  

In January 2011, the Veteran was afforded a QTC examination, (the report of which is dated in February 2011), at which time he provided his military history and reported that his current cervical spine disorder has existed since 1988 when he injured it in service.  The Veteran described the details surrounding his in-service injury, and stated that he has experienced constant pain and discomfort in his neck, shoulder, arm and back since this injury.  According to the Veteran, the pain travels from his neck to his right leg and is exacerbated by physical activity and stress.  The Veteran claims that his walking is limited and he experiences frequent falls as a result of his spine condition.  Upon physical examination of the cervical spine, the examiner observed evidence of guarding and radiating pain upon movement.  The examiner also conducted a neurological examination of the Veteran's cervical and thoracic spine, the results of which revealed no sensory deficits from C3-C8 and at the T1 disk level.  According to the examiner, there were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with degenerative arthritis of the cervical spine. 

In addition to the medical evidence of record, the Veteran has also submitted several "buddy statements", from fellow servicemen who served alongside him, in support of his claim.  In statements submitted in February 2006 and October 2008, one of the Veteran's fellow servicemen, E.J., stated that he served with the Veteran and was present during the August 1988 incident wherein stacked crates filled with 200 pound artillery rounds shifted and fell against the Veteran's shoulder and neck while he was riding in the back of a cargo carrier that was packed with soldiers and loaded with ammunition and military gear.  According to E.J., they initially thought the Veteran had simply sustained a bruise as a result of this incident.  However, he recalled the Veteran experiencing severe pain and discomfort in his neck and shoulder that night.  He also recalled the Veteran informing him the following day that he asked to get his neck checked out and was told he could not leave the field.  In a May 2009 statement, the Veteran's former Platoon Sergeant, S.T., recalled the Veteran mentioning to him that a crate of artillery rounds fell over and struck him against the right side of his neck and shoulder several weeks prior his discharge, and that he (the Veteran) initially thought it was just a bruise and a 'crook' in his neck.  

At the October 2011 hearing, the Veteran relayed his military experiences and provided detailed testimony regarding his in-service injury.  Specifically, the Veteran asserted that he tried to seek treatment after hurting his neck and shoulder, but was informed by his section chief that he could not leave the field.  According to the Veteran, he experiences pain and muscle spasms throughout his neck, shoulders and jaws and has a difficult time smiling as a result of his neck and shoulder disorder.  See October 2011 Hearing Transcript, pp. 5-6.  

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the nature of the Veteran's condition in the present appeal and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his neck, which radiates throughout his right upper extremity, since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

A review of the records on the Virtual VA system shows that additional medical records have been generated since the Veteran's October 2011 hearing.  These records include a number of general QTC examinations [possibly in connection to the Veteran's claim for entitlement to a total disability evaluation based on unemployability (TDIU) which is currently pending at the RO], and have been printed out and associated with the record.  A review of these records reflect that the Veteran underwent a general VA examination in January 2012, at which time, a physical examination of the Veteran's cervical spine was conducted, and a diagnosis of degenerative arthritis of the cervical spine was established.  The examiner determined that the Veteran's condition was not due to any injury or trauma, but did not provide a rationale for this opinion.  Indeed, the Veteran has not been afforded a VA examination to determine the nature and etiology of his cervical spine condition, to include any neurological residuals stemming therefrom.  

VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While the Board acknowledges private opinions issued by Drs. A.Y. (in October 2007), S.R. (in January 2008), and C.B. (in March 2008), which relate the Veteran's current condition to his in-service injury, none of these opinions discuss the effect of the Veteran's post-service injury, specifically the slip and fall accident he mentioned during his April 2007 personal hearing, on his current cervical spine/shoulder condition.  While the medical evidence of record does not include any evidence documenting this injury, or any complaints of, or treatment provided in relation to this post-service slip and fall, the fact that the Veteran mentioned it and indicated that this accident further exacerbated his condition, warrants a remand to obtain a VA examination with an opinion which not only includes a physical examination of the Veteran and a review of the claims file, but also discusses and takes into consideration the effect of the post-service injury on his current cervical spine disability.  

In addition, at the Veteran's October 2011 hearing, he mentioned that he has received treatment at Cornerstone Wellness Clinic in Pell City, Alabama; the Kirkland Clinic at the UAB School of Medicine, and another clinic located in Anniston, Alabama, since his separation from service.  See October 2011 Hearing Transcript, p. 9.  A review of the claims file reflects that records from the Kirkland Clinic at the UAB School of Medicine are associated with the claims file.  While the evidence of record also includes treatment reports issued from the Quality of Life Health Services Clinic in Anniston, Alabama, dated from January 2007 to September 2007, the Veteran testified that he recently received treatment at this facility on July 4th.  There are no records dated on July 4 that have been issued from the Quality of Life Health Service Clinic associated with the claims file.  Also, at the April 2007 hearing, the Veteran testified that he began seeking chiropractic treatment with Dr. S.R. soon after his discharge from service.  However, the earliest records issued by Dr. S.R. which have been associated with his claims file are dated in February 2006.  

As this matter is being returned for further development, an effort should be made to obtain records of any neck/shoulder treatment that the Veteran may have received from his private physicians.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Therefore, the Board finds that a remand for additional treatment records, as well as a VA examination and clarifying medical opinion, is required.  See 38 U.S.C.A. §§ 1114(l) (West 2002), 5103A(d) (West 2002); 38 C.F.R. §§ 3.326, 3.350(b), 3.352(a) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms, procure copies of any private neck and shoulder treatment records as well as any other medical records pertinent to the Veteran's claim, to include any progress notes, evaluations, and X-ray and MRI reports, from 1) the Quality of Life Services Clinic in Anniston, Alabama dated from September 2007 to the present; and 2) from Dr. S.R. at the Cornerstone Clinic in Pell City, Alabama, dated anywhere between September 1988 to January 2006 and since March 2006.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disorder of the cervical spine (to include the right shoulder) that may be present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current cervical spine (including shoulder) disability and provide diagnoses for all identified disabilities-including any orthopedic or neurological disorders found.  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.  

In answering this question, the examiner should specifically include a discussion as to whether any of the diagnosed conditions is/are consistent with the Veteran's competent and credible assertions that he hurt his neck and right shoulder when he was struck by heavy crates filled with artillery equipment while riding in the back of a cargo carrier in service, as well as his complaints of continuing pain in his neck and right upper extremity since service.  The examiner should also comment as to whether any post-service injury(ies) discussed by the Veteran have contributed, or led, to the development of any of the diagnosed cervical spine and/or shoulder disability.  
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  If the examiner concludes that it is impossible to determine whether any current cervical spine (including shoulder) disability(ies) is related to his military service without resorting to speculation, then an explanation should be provided as to how he or she arrived at this conclusion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for a neck and shoulder disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  


No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


